     Case 1:16-cv-01460-ODE Document 34 Filed 08/27/20 Page 1 of 3
           Case: 17-13801 Date Filed: 08/27/2020 Page: 1 of 2



                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13801
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:16-cv-01460-ODE



GERALD LYNN BOSTOCK,

                                                          Plaintiff-Appellant,

                                versus

CLAYTON COUNTY BOARD OF COMMISSIONERS,

                                                                  Defendant,

CLAYTON COUNTY,

                                                         Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (August 27, 2020)

                 ON REMAND FROM THE
           SUPREME COURT OF THE UNITED STATES
        Case 1:16-cv-01460-ODE Document 34 Filed 08/27/20 Page 2 of 3
              Case: 17-13801 Date Filed: 08/27/2020 Page: 2 of 2



Before WILSON, NEWSOM, and TJOFLAT, Circuit Judges.

PER CURIAM:

      When this case came to us initially, binding circuit precedent demanded that

we affirm the district court’s dismissal of Bostock’s Title VII sexual orientation

discrimination claim for failure to state a claim. See Bostock v. Clayton Cty. Bd. of

Comm’rs, 723 F. App’x 964, 964–65 (11th Cir. 2018) (per curiam) (citing relevant

precedent and the prior panel precedent rule). The United States Supreme Court

reversed and remanded our decision. Bostock v. Clayton Cty., 590 U.S. ___, ___,

140 S. Ct. 1731, 1754 (2020). The Supreme Court held that, under the “plain

terms” of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1), an

employer intentionally, necessarily, and illegally discriminates against an

individual because of such individual’s sex when the employer discriminates

against an employee for being homosexual or transgender. See Bostock, 590 U.S.

at ___, ___, 140 S. Ct. at 1741, 1743. For the reasons stated in the Supreme

Court’s decision, we reverse the district court’s dismissal of Bostock’s Title VII

claim and remand for further proceedings consistent with that decision.

      REVERSED AND REMANDED.




                                          2
                 Case 1:16-cv-01460-ODE Document 34 Filed 08/27/20 Page 3 of 3
                       Case: 17-13801 Date Filed: 08/27/2020 Page: 1 of 1


                             UNITED STATES COURT OF APPEALS
                                FOR THE ELEVENTH CIRCUIT
                                ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                              56 Forsyth Street, N.W.
                                              Atlanta, Georgia 30303

David J. Smith                                                                     For rules and forms visit
Clerk of Court                                                                     www.ca11.uscourts.gov


                                            August 27, 2020

MEMORANDUM TO COUNSEL OR PARTIES

Appeal Number: 17-13801-GG
Case Style: Gerald Bostock v. Clayton County, Georgia
District Court Docket No: 1:16-cv-01460-ODE

Enclosed is a copy of this court's decision filed today in this appeal on remand from the
Supreme Court of the United States.

For questions concerning the issuance of the decision of this court, please call the number
referenced in the signature block below. For all other questions, please call Joseph Caruso, GG
at (404) 335-6177.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Jeff R. Patch
Phone #: 404-335-6151

                                                             OPIN-6 Issuance of Opinion Remand SC
